PER CURIAM.
We affirm Marcus’ convictions but remand for a correction of the sentence for possession of drug paraphernalia.
The state concedes that a scrivener’s error appears in Marcus’ sentence on the charge of possession of drug paraphernalia, in that the space indicating credit for time served as to that count was inadvertently left blank. Therefore, we remand the case solely for the trial court to make that correction of the sentence. The presence of defendant is not necessary.
The convictions are affirmed with directions to correct a scrivener’s error in the sentence.
CAMPBELL, C.J., and SCHEB and PARKER, JJ., concur.